JUSTICE HOOD,
dissenting.
1 10 Today, in People v. Novotny, 2014 CO 18, 320 P.3d 1194, 2014 WL 1045961, this court overturns the automatic-reversal rule of People v. Macrander, 828 P.2d 284 (Colo.1992), and the more than 100 years of Colorado common law on which it was based. I understand the court in this case to say no more on this issue than it does in Novotny. Therefore, for the same reasons articulated in my dissent to Novotny, I respectfully dissent here too.
I am authorized to state that Justice HOBBS joins in the dissent.